Citation Nr: 1803782	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  15-10 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 26, 2013, for the payment of special monthly compensation (SMC) at the "R-1 rate" (pursuant to 38 U.S.C. § 1114(r)(1)).


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966 and from January 1967 to December 1986.  He died in September 2017.  The Appellant is his surviving spouse.  She has been substituted for the Veteran for the purpose of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This matter was previously before the Board in September 2017, when it was remanded for further development.

The Board notes a November 2017 rating decision granted entitlement to SMC at the "R-2 rate" pursuant to 38 U.S.C. § 1114(r)(2), effective August 11, 2017.  In December 2017, the Appellant's representative submitted a VA Form 646 asserting an earlier effective date for SMC at the R-2 rate is warranted.  The Board acknowledges an effective date for SMC at the R-2 rate prior to the date of the Veteran's August 2017 claim for that benefit is possible under the provision of 38 C.F.R. § 3.401(a) (2017).  The Appellant is advised that if she disagrees with the current effective date for SMC at the R-2 rate she should file a notice of disagreement (NOD) on VA Form 21-058 with the Agency of Original Jurisdiction (AOJ) regarding the November 2017 rating decision, as her representative's contentions on the December 2017 VA Form 646 do not constitute a valid NOD.  See 38 C.F.R. § 20.201 (2017); 79 Fed. Reg. 57698 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).

To the extent the Appellant's representative asserts that the effective date of SMC at the R-2 rate is inextricably intertwined with the issue before the Board, the Board finds a final determination regarding the effective date for SMC at the R-1 rate can be reached at this time without prejudice for the Appellant with regard to a potential appeal of the effective date for SMC at the R-2.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  An initial determination of eligibility for SMC under 38 U.S.C. § 1114(r), which qualifies a claimant for SMC at the R-1 rate, is required prior to a determination of whether the higher SMC at the R-2 rate is warranted.  In this case, the AOJ has rendered its decision on the effective date of SMC at the R-1 rate, and the Board will proceed with appellate review of this issue.


FINDING OF FACT

The preponderance of evidence is against a finding that the Veteran was in need of regular aid and attendance for a service-connected disability or disabilities other than his service-connected cerebellar degeneration with loss of use of the bilateral lower extremities prior to July 26, 2013.


CONCLUSION OF LAW

The criteria for an effective date prior to July 26, 2013 for the payment of SMC at the R-1 rate have not been met.  38 U.S.C. §§ 1114, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.400, 3.401, 4.3 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352. The rate of SMC varies according to the nature of the veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C. § 1114(k).  Additional levels and provisions of SMC are provided at 38 U.S.C. § 1114(l), (m), (n), (o), (p), (r), (s), and (t).

One additional allowance that may be payable to a veteran in need of regular aid and attendance is specified in 38 U.S.C. § 1114 (r)(1), otherwise known as the "R-1 rate."  This additional allowance is payable if the veteran is entitled to compensation under 38 U.S.C. § 1114(o); or is entitled to the maximum rate authorized under 38 C.F.R. § 1114(p); or is entitled to compensation at the intermediate rate authorized between the rates authorized under subsections (n) and (o) of 38 U.S.C. § 1114, and at the rate authorized under subsection (k).  38 U.S.C. § 1114(r)(1).

The effective date for an award of compensation based on aid and attendance and housebound benefits, except as provided in 38 C.F.R. § 3.400 (o)(2), is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.401.  However, when an award of compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R.§ 3.401.

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

In this case, entitlement to compensation under 38 U.S.C. § 1114(o) is the prerequisite that qualified the Veteran for the payment of SMC at the R-1 rate.  The Board preliminarily notes there is no indication the Veteran experienced the combinations of deafness, blindness, or loss of use of the upper extremities that may serve as alternate predicate foundations for SMC at the R-1 rate.  See 38 U.S.C. § 1114(n), (o), (p).  Compensation under 38 U.S.C. § 1114(o) is warranted, in pertinent part, when the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more rates provided in one or more subsections (1) through (n) of 38 U.S.C. § 1114, no condition being considered twice.

Here, the Veteran was found to be entitled to payment of SMC under 38 U.S.C.§ 1114(l), effective January 31, 2011, for the loss of use of both feet due to his service-connected cerebellar degeneration with loss of use of the bilateral lower extremities.  The Board notes January 31, 2011 is the effective date of service connection for cerebellar degeneration with loss of use of the bilateral lower extremities, so the payment of SMC under 38 U.S.C. § 1114(l) on this basis cannot precede that date.  The AOJ determined the Veteran met the requirements for a second payment of SMC under 38 U.S.C. § 1114(l), effective July 26, 2013, without consideration of his cerebellar degeneration with loss of use of the bilateral lower extremities, based on a finding that the Veteran's service-connected mental disorder, to include a neurocognitive disorder associated, post-traumatic stress disorder (PTSD), and depressive disorder, rendered him need in of regular aid and attendance.  This second qualification under 38 U.S.C. § 1114(l) thereby made him eligible for compensation under 38 U.S.C. § 1114(o) and ultimately SMC at the R-1 rate due to his need of regular aid and attendance.  See 38 U.S.C. § 1114(r)(1).

The Board notes the effective date of service connection for the Veteran's service-connected mental disorder is January 31, 2011.  The Veteran was also granted entitlement to service connection for cirrhosis of the liver, effective January 31, 2011, but this condition resulted in minimal impairment with no implication for aid and attendance.  The effective dates of service connection for his other service-connected disabilities, other than bilateral hearing loss and tinnitus, are subsequent to the current effective date of SMC at the R-1 rate and need not be considered in the context of this appeal.  Although the record reflects the effective dates of service connection of bilateral hearing loss and tinnitus predate January 31, 2011, the record establishes those disabilities resulted in minimal impairment with a combined 10 percent rating prior to January 31, 2011, with no significant decrease in disability shown after that date.  Thus, the material issue in this appeal is at what point after January 31, 2011 the Veteran's service-connected mental disorder rendered him in need of regular aid and attendance without consideration of his cerebellar degeneration with loss of use of the bilateral lower extremities.

The Board finds the preponderance of evidence is against a finding that the Veteran was in need of regular aid and attendance for a service-connected disability or disabilities other than his service-connected cerebellar degeneration with loss of use of the bilateral lower extremities prior to July 26, 2013.  Specifically, the Board finds the Veteran was not in need of regular aid and attendance due to his service-connected mental disorder prior to July 26, 2013.

A March 2011 VA examiner reported the Veteran had difficulty with memory recall, but noted the Veteran was otherwise functioning at a normal level and assigned Global Assessment of Functioning (GAF) score of 70, which corresponds to mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  January 2012 and March 2014 VA examiners also noted the Veteran's service-connected mental disorder was manifest by mild or transient symptoms.

A July 2013 VA neuropsychology note is the first indication from the record that the Veteran may have had a higher level of impairment as a result of his service-connected mental disorder than that noted by VA examiners.  The Board acknowledges cerebral atrophy was noted on CT scan in March 2013, prior to the July 2013 cognitive testing, but no symptoms of neurological impairment other than balance issues were noted at that time.

In July 2013, a VA clinical psychologist, C.B., Ph.D., diagnosed the Veteran as having dementia of Alzheimer's type.  C.B., Ph.D., noted the cognitive testing revealed severely impaired cognitive functioning when the Veteran's results were compared to the appropriate normative age group.  Nevertheless, C.B., Ph.D., assigned a GAF score of 60, which corresponds to moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  Although C.B., Ph.D., provided no indication that the Veteran was in need of regular aid and attendance as a result of his service-connected mental disorder, the AOJ resolved benefit of the doubt in the Veteran's favor and found that the isolated report of severely impaired cognitive functioning was sufficient to warrant a finding that the Veteran was in need of regular aid and attendance as a result of his service-connected mental disorder, establishing entitlement to payment of SMC at the R-1 rate.  Throughout 2014, the Veteran's providers continued to note that he was functioning at an appropriate level with a fair prognosis.  A higher level of impairment was not noted until early to mid-2015, as confirmed by a June 2015 VA examiner who determined the Veteran's mental health had declined to the point that he met the 100 percent criteria under the General Rating for Mental Disorders.  See 38 C.F.R. § 4.130.  The June 2015 VA examiner noted his report should be viewed as an update for the Veteran's status when compared with the March 2011, June 2011, and March 2014 VA examination reports.

In sum, the preponderance of evidence indicates the severe cognitive decline that warranted the payment of SMC at the R-1 rate did not occur until well after the current effective date assigned for the benefit.  The Board's finding in this regard is in no way meant to diminish the severity of the Veteran's multiple health conditions throughout the appeal period.  Nonetheless, SMC at the R-1 rate requires very specific findings.  See 38 U.S.C. § 1114(r)(1).  In this instance, SMC at the R-1 rate requires a finding that the Veteran's service-connected mental disorder or other service-connected disabilities other than cerebellar degeneration with loss of use of the bilateral lower extremities rendered him in need of regular aid and attendance prior to July 26, 2013.  The record clearly establishes this level of impairment was not present prior to July 26, 2013.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the appeal of the effective date assigned for payment of SMC at the R-1 rate must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an effective date prior to July 26, 2013 for the payment of SMC at the R-1 rate is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


